United States Court of Appeals
                     For the First Circuit


No. 14-1176

        SONIA I. VÉLEZ-VÉLEZ; PEDRO A. RODRÍGUEZ-CINTRÓN;
            and CONJUGAL PARTNERSHIP RODRÍGUEZ-VÉLEZ,

                     Plaintiffs, Appellants,

                               v.

          PUERTO RICO HIGHWAY AND TRANSPORTATION AUTHORITY;
      RUBÉN HERNÁNDEZ-GREGORAT, in his individual and official
   capacity as Secretary of Transportation and Public Works and
     Director of the Highway and Transportation Authority; and
 BRENDA GOMILA-SANTIAGO, in her individual and official capacity
              as Executive Director of Human Resources,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                             Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.


     Juan M. Frontera-Suau, with whom Kenneth Colón and Frontera
Suau Law Offices, PSC, were on brief, for appellants.
     Yassmin González-Vélez, with whom Puerto Rico Legal
Advocates, PSC, was on brief, for Puerto Rico Highway and
Transportation Authority, Rubén Hernández-Gregorat, in his
official capacity, and Brenda Gomila-Santiago, in her official
capacity.
     Michelle Camacho Nieves, with whom Margarita Mercado-
Echegaray, Solicitor General, and Susana I. Peñagarícano-Brown,
Assistant Solicitor General, Puerto Rico Department of Justice,
were on brief, for Rubén Hernández-Gregorat and Brenda Gomila-
Santiago, in their individual capacities.


                         July 29, 2015
              LYNCH, Circuit Judge.         The question presented is whether

plaintiff Sonia Vélez-Vélez's political discrimination claim was

timely brought within the one-year statute of limitations for such

42 U.S.C. § 1983 actions filed in Puerto Rico.                We agree with the

district court that the logic of the Supreme Court's decisions in

Delaware State College v. Ricks, 449 U.S. 250 (1980), and Chardon

v. Fernandez, 454 U.S. 6 (1981) (per curiam), requires finding

that the claim here was untimely.             See Vélez-Vélez v. P.R. Highway

& Transp. Auth., No. 11-2231, 2014 WL 104928 (D.P.R. Jan. 9, 2014).

We affirm the entry of summary judgment for the defendants.

              Vélez-Vélez's        political        belief       discrimination

termination claim is all too familiar after Puerto Rico elections.

Vélez-Vélez, a Popular Democratic Party ("PDP") member, worked for

the    Puerto    Rico    Highway      and    Transportation    Authority     (the

"Transportation Authority") under a prior PDP administration,

after being hired under that administration's interpretation of a

set of policies.        But, she lost her job after an election returned

the opposing political party, the New Progressive Party ("NPP"),

to office.       The new NPP administration undertook a review of

whether   the    former    administration's        hiring    policies   in   fact

complied with Puerto Rico law.              They determined that one such set

of policies was contrary to Puerto Rico law and that the employment

of    those    hired    under   the    erroneous     determinations     must   be




                                       - 3 -
terminated.    This decision, Ruling No. 2010-01, was announced on

January 19, 2010, almost two years before Vélez-Vélez brought suit.

          Vélez-Vélez was in the group of employees who had been

hired under the erroneous determinations.       There is no evidence

that the members of that group were not all terminated or that the

new interpretation of the policies was not uniformly applied.

Vélez-Vélez was individually informed by letter, dated February

10, 2010, that she would be terminated under the new ruling.       She

received this letter on February 11, 2010, some twenty-two months

before she brought suit.

          Vélez-Vélez was told that she could have a hearing, which

she did on June 7, 2010.   At no time did she say an error had been

made as to whether she was an employee under the policy regarding

termination.     On   November   8,   2010,   the   Examining   Officer

recommended affirming the decision to terminate Vélez-Vélez's

employment.

          Her claim is that the clock did not begin to run until

she was formally terminated after the hearing.       But, the purpose

of the hearing was not to revisit the re-interpretation of policy

that her superiors had already made in Ruling No. 2010-01.      Vélez-

Vélez has never denied that Ruling No. 2010-01 did, in fact,

nullify the Rulings on which her transfer was based.       The statute

of limitations began to run when she was informed of this relevant

decision, and its undisputed effect on her position, by letter on


                                 - 4 -
February 11, 2010.       To hold otherwise would be to pervert the

holdings of Ricks and Chardon.

                                    I.

             In 2001, Vélez-Vélez was transferred from the Puerto

Rico Labor Relations Board to the Transportation Authority to be

the   Director    of   Human   Resources   Transactions.   Vélez-Vélez

concedes that her transfer was based on Ruling No. 2001-13, issued

on April 25, 2001, and Ruling No. 2001-24, issued on June 18, 2001,

by the Secretary of the Puerto Rico Department of Transportation

and Public Works at that time, José Izquierdo Encarnación.1

             In November of 2008, Luis Fortuño Burset won the general

election in Puerto Rico as the NPP candidate for Governor.        The

result was a change in the administration from the PDP to the NPP.

Two months later, Fortuño appointed Rubén Hernández-Gregorat to be

the new Secretary of the Puerto Rico Department of Transportation

and Public Works, and the Executive Director of the Transportation

Authority.

             Hernández-Gregorat then appointed Luis Sánchez Casanova

to be the Director of Human Resources at the Transportation

Authority.     When Sánchez Casanova left this position on May 31,

2009, Hernández-Gregorat appointed Brenda Gomila-Santiago. Vélez-


      1 The parties' filings occasionally misidentify Ruling No.
2001-24 as "Ruling No. 2001-14."     There is no dispute that, in
these instances, the parties are referring to the same ruling which
was issued on June 18, 2001.


                                   - 5 -
Vélez alleges that both Hernández-Gregorat and Gomila-Santiago

were members of the NPP.

             Vélez-Vélez, in contrast, is an open member of the PDP.

The defendants allege that Vélez-Vélez never told them of her

political affiliation and she does not say that she did.                     But,

Vélez-Vélez asserts that "every one knew the political affiliation

of the other employees because everyone talked about politics in

the   office"    and    because    she   attended    campaign      events    when

politicians visited the office's cafeteria.

             Vélez-Vélez alleges that Sánchez Casanova told her,

before he left in May of 2009, that "Hernandez Gregorat was putting

pressure upon him to issue letters of intention to terminate the

employment of the Popular Democratic employees that worked at the

[Transportation Authority] Human Resources office," including her.

Hernández-Gregorat allegedly told Sánchez Casanova that he was

"looking for an attorney that was willing to justify the manner in

which   he   wanted     to   terminate   the   employment     of    the   Popular

Democratic employees."

             Vélez-Vélez alleges that, "immediately" after Gomila-

Santiago     replaced    Sánchez   Casanova    in   June   of   2009,     Gomila-

Santiago diminished Vélez-Vélez's working responsibilities.                    As

examples,       Gomila-Santiago     allegedly       removed        Vélez-Vélez's

responsibility to supervise the personnel appointment process,

excluded her from Directors' meetings which she had previously


                                     - 6 -
attended, and briefly denied her access to the human resources

database.      In addition, Vélez-Vélez alleges that she was "moved

. . . from office space to office space and finally assigned . . .

an office that did not compl[y] with her work requirements," and

that Gomila-Santiago "took away equipment assigned to [Vélez-

Vélez's] office."

              On January 19, 2010, Hernández-Gregorat issued Ruling

No. 2010-01, which declared Ruling No. 2001-13 and Ruling No. 2001-

24 to be null and void since both were "in express contradiction"

of   Puerto    Rico's    regulations    concerning    the   merit   principle.

Ruling No. 2010-01, which went into effect immediately upon its

approval,     "authorize[d]    the     Deputy   Executive   Director   of    the

Authority to take those measures which [were] legally pertinent in

order   for     the     transactions     of     personnel   enacted    by    the

[Transportation Authority] under the aforesaid Rulings be revised,

corrected, or annulled pursuant to applicable law."

              An audit of personnel files, conducted by Iris Azalia

Ocasio Sandoval, identified Vélez-Vélez's transfer as having been

authorized by the Rulings recently rendered null and void.                  That

meant that her appointment was nullified.              See Kauffman v. P.R.

Tel. Co., 841 F.2d 1169, 1174 (1st Cir. 1988). Vélez-Vélez asserts

that this audit selectively targeted transfers during the prior

PDP administration, but admits that she does not know the details

of the audit and has no evidence of that.               Vélez-Vélez alleges


                                     - 7 -
that nine other employees -- all members of the PDP -- were

dismissed "as a result of the resolution being declared null and

void."

           In a letter dated February 10, 2010, Hernández-Gregorat

informed Vélez-Vélez of the results of the audit.           He explained

that her transfer was authorized by Ruling No. 2001-13 and Ruling

No. 2001-24, which were "declared to be fully null and void

according to Decision 2010-1 from January 19, 2010, since said

provisions, among others, violated the state of the law in effect

at that time as to [the] transfer of human resources."              On the

basis of Ruling No. 2010-01, Hernández-Gregorat advised Vélez-

Vélez of his "intention to declare [her] original transfer to the

. . . Transportation Authority to be fully null and void and

consequently to order that [her] service therein be terminated."

           In the same letter, Hernández-Gregorat informed Vélez-

Vélez of her right "to request an informal administrative hearing"

within twenty days.      Hernández-Gregorat explained that, "[o]nce

the aforementioned period has elapsed or once the Report of the

Examining Officer presiding [over] the informal hearing if you

request one is received, we shall notify you of the legally

appropriate final decision."

           Vélez-Vélez   acknowledged      receipt   of   the    letter   on

February   11,   2010.     After    a   timely   request,   an    informal




                                   - 8 -
administrative hearing was held on June 7, 2010.                     Vélez-Vélez

appeared at the hearing with counsel, Ramón Rodríguez.

          On November 8, 2010, the Examining Officer issued a

Report and Recommendation that recommended that "the decision of

the Executive Director notified by way of his letter dated February

10, 2010 be upheld, and that consequently Ms. Sonia I. Velez be

terminated from service and employment."                  The Examining Officer

agreed that "Ruling No. 2001-13 and Ruling No. 2001-24 had the

effect of rendering the principle of merit and open competition

null and void as mechanisms for determining who serves and who is

chosen   to    serve    in   a    position       within    the   [Transportation

Authority]."     For example, in Vélez-Vélez's case, the Examining

Officer found that she "did not apply in response to a call for

the position," "[t]here was no registry of eligible candidates,"

and "[t]here was . . . no equivalency in the position."                  In effect,

it was a "'transfer through promotion without opposition.'"

          Since    Puerto        Rico   law     "prohibit[s]     every   personnel

transaction that is contrary to the merit principle," the Examining

Officer concluded that Vélez-Vélez's appointment must be rendered

null and void.         "Therefore," the Examining Officer explained,

"invoking the intrinsic qualities and other good aptitudes of

[Vélez-Vélez] [was] not a valid argument."                 Nor was the argument

that "everything has been rectified over time."                    The Examining

Officer certified that a copy of his decision had been sent to


                                        - 9 -
Vélez-Vélez's     counsel,      but    did    not    specify   the   date     on   the

certification.

           By letter dated December 23, 2010, Hernández-Gregorat

informed   Vélez-Vélez     of    her     formal      termination.      Vélez-Vélez

received this letter on January 7, 2011.

           Vélez-Vélez and her husband, Pedro Rodríguez-Cintrón,

filed the instant complaint on December 20, 2011.                      Vélez-Vélez

alleged (1) that her treatment and the audit that resulted in her

termination were politically motivated, in violation of the First

Amendment; (2) that the February 10, 2010, intent-to-terminate

letter   failed   to    comply    with       Due    Process;   and   (3)    that   the

defendants had violated her rights under the laws and constitution

of Puerto Rico.2

           On January 9, 2014, the district court granted the

defendants' motion for summary judgment.                   Vélez-Vélez, 2014 WL
104928, at *1.         The district court held that "Defendants are

correct that the discrimination claim is time-barred."                     Id. at *3.

In addition, the district court dismissed the Due Process and state

law claims since Vélez-Vélez failed to sufficiently advance either

at the summary judgment stage.            Id. at *7-8.




     2  An additional Equal Protection claim was dismissed "as it
[was] based on the same cause of action as [plaintiff's] First
Amendment claim," and a conspiracy claim was dismissed as
insufficiently pled.


                                       - 10 -
            Vélez-Vélez now appeals.      She argues, primarily, that

her political discrimination claim is not time-barred.        She also

asserts that the district court erred when it dismissed her

supplemental      state    law    claim      under   Puerto     Rico's

antidiscrimination statute, Puerto Rico Law No. 100.      Vélez-Vélez

has not appealed the district court's dismissal of her due process

claim or any state law claim other than Puerto Rico Law No. 100.

            We review the district court's decision to grant summary

judgment de novo, "taking the facts in the light most favorable to

the non-moving party and drawing all reasonable inferences in its

favor."    Barraford v. T & N Ltd., 778 F.3d 258, 263 (1st Cir.

2015).    "Issues of timely filing may be decided under Rule 56 if

the relevant facts are sufficiently clear."      Jensen v. Frank, 912
F.2d 517, 520 (1st Cir. 1990).

                                  II.

            "Section 1983, which borrows its limitations period from

state law, carries a one-year statute of limitations in Puerto

Rico."    Morán Vega v. Cruz Burgos, 537 F.3d 14, 20 (1st Cir. 2008);

see also P.R. Laws Ann. tit 31, § 5298(2) (providing the one-year

limitations period for personal injury claims).        The statute of

limitations begins to run "'when the plaintiff knows, or has reason

to know of the injury on which the action is based.'"    Id. (quoting

Marrero-Gutierrez v. Molina, 491 F.3d 1, 5 (1st Cir. 2007)).        In

other words, we ask, "at what juncture did appellant reliably know


                                 - 11 -
of the injury to which this lawsuit relates?"                    Morris v. Gov't

Dev. Bank of P.R., 27 F.3d 746, 749 (1st Cir. 1994).

              In this case, Vélez-Vélez asserts that she has suffered

two injuries: harassment while she was employed and her later

termination as a result of the audit.            We begin with the timing of

Vélez-Vélez's termination.          Since Vélez-Vélez filed this lawsuit

on December 20, 2011, her claim is time-barred if she knew, or had

reason to know, of her termination before December 20, 2010.

              The Supreme Court has made clear that the statute of

limitations for a terminated employee's claim can begin to run

before he or she has a chance to contest the relevant employment

decision and before he or she is formally terminated.                  In Delaware

State College v. Ricks, 449 U.S. 250 (1980), the plaintiff argued

that   his     denial    of    tenure    and    ultimate        termination     were

discriminatorily motivated.         Id. at 257.     The Court concluded that

"the   only    alleged   discrimination        occurred    --    and   the    filing

limitations period therefore commenced -- at the time the tenure

decision was made and communicated to Ricks."                    Id. at 258; see

also id. at 257 n.8.       His later termination was not an independent

discriminatory      act;      it   was   the    "delayed,       but    inevitable,

consequence of the denial of tenure."              Id. at 257-58; see also

Knox v. Davis, 260 F.3d 1009, 1014 (9th Cir. 2001).

              The Supreme Court then rejected the argument that the

relevant tenure decision was not final until after Ricks' grievance


                                     - 12 -
was denied.     Ricks, 449 U.S. at 260-61.        The Court recognized the

possibility that the Board of Trustees could "change its prior

decision if Ricks' grievance were found to be meritorious."                    Id.

at 261.       "But," the Court explained, "entertaining a grievance

complaining of the tenure decision does not suggest that the

earlier decision was in any respect tentative."              Id.     The Court

highlighted that "[t]he grievance procedure, by its nature, is a

remedy for a prior decision, not an opportunity to influence that

decision before it is made."        Id.

              One year later, in Chardon v. Fernandez, 454 U.S. 6

(1981) (per curiam), the Supreme Court applied the logic of Ricks

to plaintiffs' claims that their employment had been terminated

for political reasons.       Id. at 7-8.     In that case, the plaintiffs

received notice that their appointments would later end.                  Id. at

7.     The Court held that the statute of limitations began to run

when    the    plaintiffs    received     the    notification      that    their

employment would be terminated, and not when the employment was

actually terminated.        Id. at 8.     The relevant date was when the

"operative     decision"    had   been    made   and   communicated       to   the

plaintiffs.     Id.   The Court reiterated that "'[m]ere continuity of

employment, without more, is insufficient to prolong the life of

a cause of action for employment discrimination.'" Id. (alteration

in original) (quoting Ricks, 449 U.S. at 257).




                                   - 13 -
            Here, Vélez-Vélez's termination was a "delayed, but

inevitable, consequence" of the decision to render the Rulings

that authorized her original transfer null and void.                  See Ricks,
449 U.S. at 257-58.      Specifically, on January 19, 2010, Hernández-

Gregorat issued Ruling No. 2010-01, which declared Ruling No. 2001-

13 and Ruling No. 2001-24 to be null and void. The audit identified

Vélez-Vélez's transfer as being authorized by the now-nullified

Rulings -- a fact which Vélez-Vélez has never disputed. Hernández-

Gregorat informed Vélez-Vélez of Ruling No. 2010-01, and the effect

on her transfer, in a letter dated February 10, 2010.                As a result,

he advised Vélez-Vélez of his "intention to declare [her] original

transfer to the [Transportation Authority] to be fully null and

void and consequently to order that [her] service therein be

terminated."

            Vélez-Vélez     argues     that,    regardless      of    Hernández-

Gregorat's initial intent to terminate her under his new Ruling,

she   was   given   an   opportunity    to    change   his   mind     at   a    pre-

termination hearing held on June 7, 2010.              She has presented no

evidence that she contested the legality of the nullification

decision, or its applicability to her own transfer.              Nevertheless,

Vélez-Vélez    argues     that   she   did     not   reliably    know      of    her

termination until she learned that the pre-termination hearing had




                                     - 14 -
been       unsuccessful    by    virtue    of    Hernández-Gregorat's         final

decision, dated December 23, 2010.3

              Generally,     due   process      requires    a     pre-termination

hearing       to   resolve      "factual   disputes"       as     well   as    "the

appropriateness or necessity of the discharge" for an employee

with a state-protected property interest.             Cleveland Bd. of Educ.

v. Loudermill, 470 U.S. 532, 542-43 (1985); see also Jones v. City

of Boston, 752 F.3d 38, 56-57 (1st Cir. 2014).                  In this case, the

only factual issue, which Vélez-Vélez does not dispute, was whether

she fell within the group of employees whose employment had been

nullified as contrary to the merit principle by Ruling No. 2010-

01. The decisionmaker had no further discretion since "[e]mployees

whose hiring contravened Commonwealth laws and regulations . . .

are not vested with a property interest in their career positions."

Casiano-Montañez v. State Ins. Fund Corp., 707 F.3d 124, 129 (1st

Cir. 2013); see also González-De-Blasini v. Family Dep't, 377 F.3d
81, 86 (1st Cir. 2004); De Feliciano v. De Jesus, 873 F.2d 447,

452-55 (1st Cir. 1989); Kauffman, 841 F.2d at 1173-76.                   Instead,

"'[t]heir career appointments are null and void ab initio.'"


       3We note the implausibility of Vélez-Vélez's assertion that
"it was not until she received the termination letter dated
December 23, 2010, that she learned that her responses in the
Loudermill pre-termination hearing . . . had been to no avail."
After all, the Examining Officer issued his report and
recommendation on November 8, 2010, which affirmed Hernández-
Gregorat's intent to terminate Vélez-Vélez's employment in no
uncertain terms.


                                      - 15 -
Casiano-Montañez, 707 F.3d at 129 (quoting Kauffman, 841 F.2d at

1173).

           The underlying basis for Vélez-Vélez's termination thus

proves critical.      The "operative decision" to nullify Ruling No.

2001-13 and Ruling No. 2001-24 had been made and formally issued

in Ruling No. 2010-01 as of January 19, 2010.                 See Chardon, 454
U.S. at 8.    As Vélez-Vélez recognized in her opposition to the

defendants'   motion       for   summary   judgment,     it     was   "Hernandez

Gregorat's execution of Resolution 2010-01 which was the one that

actually   provoked    [her]     dismissal     of   employment."        The   pre-

termination hearing provided Vélez-Vélez with a chance to contest

the applicability of Ruling No. 2010-01 to her position, but it

was "not an opportunity to influence that decision before it [was]

made."   See Ricks, 449 U.S. at 261.

           Vélez-Vélez cites Pastrana-López v. Puerto Rico Fire

Department,   338     F.    App'x   8   (1st    Cir.    2009)    (per    curiam)

(unpublished opinion), as support for her contrary position, but

that case is inapposite.         There, the plaintiff alleged that he was

terminated from his position in the Puerto Rico Fire Department

for speaking about corruption.          Id. at 9.    We held that it was not

until the plaintiff received notice of his actual termination --

"after [he] requested and received a pre-termination hearing" --

that he reliably knew that he had been terminated.                    Id. at 10.

But, the termination in that case was the allegedly discriminatory


                                     - 16 -
decision at issue rather than the necessary result of an earlier,

allegedly discriminatory, decision -- such as the denial of tenure

in Ricks or the nullification Ruling in this case.                    See id. at 9-

10.

               Here,    Vélez-Vélez     reliably      knew     of   her      impending

termination when she received Hernández-Gregorat's letter, dated

February 10, 2010, on February 11, 2010.                       At that time, the

relevant decision had been made and communicated to Vélez-Vélez

even if the "effects of [that decision] . . . did not occur until

later."    See Ricks, 449 U.S. at 258; see also Chardon, 454 U.S. at

8.    Her claim of political discrimination twenty-two months later,

on December 20, 2011, is time-barred.

               This    conclusion    also     dooms   Vélez-Vélez's       harassment

claim.         Vélez-Vélez    does    not     dispute    the    district      court's

conclusion that the reduction in her responsibilities occurred

before December 20, 2010.           See Vélez-Vélez, 2014 WL 104928, at *6-

7.    As the district court noted, most of Vélez-Vélez's allegations

on this front occurred "'immediately after [Gomila-Santiago] was

appointed'" in June of 2009.                Id. at *7.       Instead, Vélez-Vélez

argues    that      these   earlier     actions    "cannot     be     separated   and

balkanized from the discriminatory application of the audit which

ended     up   in     the   intention    to    terminate      [her]    and    finally

terminating her from the same on December 23, 2010."




                                        - 17 -
            Vélez-Vélez attempts to seek refuge under the continuing

violation doctrine, by which a plaintiff can "seek damages for

otherwise time-barred allegations if they are deemed part of an

ongoing    series   of   discriminatory    acts."      Cordero-Suárez     v.

Rodríguez, 689 F.3d 77, 83 (1st Cir. 2012) (citation and internal

quotation marks omitted).       "But although the continuing violation

doctrine can render otherwise time-barred conduct actionable, the

doctrine   still    requires    some   anchoring    violation   within   the

limitations period."      Id.    Here, Vélez-Vélez attempts to anchor

her earlier allegations to the formal termination that occurred

within the statute of limitations period.4

            We need not decide whether the continuing violation

doctrine would apply to the facts of this case since, even if it

did, no violation occurred within the relevant time frame.          Vélez-

Vélez knew, or should have known, of her termination prior to

December 20, 2010.       The final signature on the formal notice of

termination on December 23, 2010, saves neither her termination



     4   For this reason, we reject Vélez-Vélez's assertion that
the district court's summary judgment decision on her termination
claim should be vacated as a sua sponte ruling.       According to
Vélez-Vélez, the defendants "had only argued that [her] harassment
discrimination claim was time barred" in their motion for summary
judgment    and,  thus,   the   timeliness   of   her   termination
discrimination claim was not properly raised in the district court.
Yet, Vélez-Vélez's own argument makes clear that the timeliness of
her harassment claim relies on the timeliness of her termination
claim.    Hence, the defendant's motion sufficiently raised the
statute of limitations for both claims.


                                  - 18 -
claim nor her harassment claim.              See Rivera-Muriente v. Agosto-

Alicea, 959 F.2d 349, 353 (1st Cir. 1992).

                                      III.

            Vélez-Vélez also argues that her discrimination claim

under    Puerto   Rico   Law   No.   100     should    have   survived   summary

judgment. But, she did not present these arguments to the district

court.     Instead, in opposition to the defendants' motion for

summary    judgment,     Vélez-Vélez       cursorily    stated:   "Defendants'

arguments regarding Law 100 and Civil [C]ode Article 1802 and 1803

[are] a frivolous rehash of the same arguments that were already

rejected, as a matter of law, by this Court [on the defendants'

motions to dismiss]."          Her arguments on appeal are therefore

waived.    See Landrau-Romero v. Banco Popular De P.R., 212 F.3d
607, 612 (1st Cir. 2000). As we have explained, "where a plaintiff

fails to present arguments to the district court in opposition to

a defendant's motion for summary judgment, we have refused to

consider those arguments for the first time on appeal."                  Davis v.

Lucent Techs., Inc., 251 F.3d 227, 232 (1st Cir. 2001).

                                       IV.

            We affirm the district court's grant of summary judgment

to the defendants.

            So ordered.




                                     - 19 -